t
{ | :

fen

Case 3:19-cv-01054-JPG-RJD Document1 Filed 09/27/19 Page1of3 Page ID #1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION

THE HANOVER INSURANCE GROUP A/S/O )
JOSHUA FORTE, ANGELA FORTE, )
)
Plaintiff(s), )

v. ) Case no:
)
ROBERTO CENDENO HERNANDEZ and )
EMC AUTO TRANSPORT, LLC, )
)
Defendant(s). )

NOTICE OF REMOVAL

 

NOW COMES Defendants, ROBERTO CENDENO HERNANDEZ and EMC AUTO
TRANSPORT, LLC, by and through attorneys, CHILTON YAMBERT PORTER LLP, pursuant
to Title 28 U.S.C. §§ 1332, 1441 and 1446, and hereby file this Notice of Removal of the cause
entitled The Hanover Insurance Group A/S/O Joshua Forte, Angela Forte v. Roberto Cendeno
Hernandez and EMC Auto Transport, LLC, filed in the Circuit Court of Franklin County,
Illinois, under case number 2019L-60.

As grounds for removal, Defendants state as follows:

1. HANOVER INSURANCE GROUP is a Massachusetts insurance company with
its headquarters in Massachusetts making it a citizen of the State of Massachusetts.

2. JOSHUA FORTE and ANGELA FORTE are citizens of the State of Michigan.

3. ROBERTO CENDENO HERNANDEZ is a citizen of the State of Florida.

4. EMC AUTO TRANSPORT, LLC, is a Florida Limited Liability Corporation and
is thereby a citizen of the State of Florida.

5. The State Court action is a suit for civil damages by Plaintiffs arising out of
personal injury claims. The amount in controversy is believed to exceed $75,000.00, exclusive of

interest and costs based on a prayer for damages in the sum of $22,398.58 in Count I, and “for an

1
[
i :

Case 3:19-cv-01054-JPG-RJD Document 1 Filed 09/27/19 Page 2of3 Page ID #2

amount in excess of $50,000.00” in the second count. Defendants make this reasonable
conclusion based on the allegations of the Complaint, a copy of which is attached hereto as
Exhibit “A.” Plaintiffs’ Complaint was filed in the Circuit Court of Franklin County and again
requests a sum greater than $50,000.00 sufficient to satisfy the jurisdictional limitations.

6. 28 USC § 1332 provides:

(a) The District Court shall have original jurisdiction of all civil actions where
the matter in controversy exceeds the sum of $75,000.00, exclusive of
interest and costs, and is between

(1) citizens of different states;
(2) citizens of a State and citizens or subjects of a foreign state...
7. Accordingly, this action is removable under 28 U.S.C. §1441, which provides:

(a) Except as otherwise expressly provided by Act of Congress, any civil
action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court of the United States for the district and
division embracing the place where such action is pending. For purposes
of removal under this chapter, the citizenship of defendants sued under
fictitious names shall be disregarded.

WHEREFORE, Defendants, ROBERTO CENDENO HERNANZE and EMC AUTO
TRANSPORT LLC, file this Notice of Removal removing the State Court action from the
Circuit Court of Franklin County, Illinois, to the United States District Court for the Southern
District of Illinois, Eastern Division.

Respectfully submitted,

/s/ Joseph R. Vallort
Joseph R. Vallort/IL Bar No: 6209211
CHILTON YAMBERT PORTER LLP
303 West Madison Street, Suite 2300
Chicago, IL 60606
(312) 460-8000 (phone)
(312) 460-8299 (fax)

jvallort@cyp-law.com
Attorney for Defendants
 

{ ' : i !
f |

Case 3:19-cv-01054-JPG-RJD Document1 Filed 09/27/19 Page3of3 Page ID #3

 

IN THE UNITED STATES DISTRICT COURT.
_FOR THE SOUTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

THE HANOVER INSURANCE GROUP A/S/O )
JOSHUA FORTE, ANGELA FORTE,

~~ Plaintiff(s),

Ys Case:ne:

‘ROBERTO CENDENO HERNANDEZ and
EMC AUTO TRANSPORT, LEC,

 

 

 

 

 

 

- Defendant).
AEFIDAVIT —
1, “being first duly syiori Dpon. oath and being kniowledgeable of the facts contained herein
and being competent to testify therein, heey states as follows:

‘1. That Lam the owner of EMC AUTO TRANSPORT, LLC, a named defendant i in

| the above-captioned lawsuit which: was: filed asa result ofa. a motor vehicle accident that occurred
on Angus 24, 20178. |
2. EMC AUTO TRANSPORT, LLC, is an. LLC Florida Limited Liability
“Corporation, with its. principal: place of business: in the State of Florida and is a citizen of the

: State of Florida now and at the time of the incident alleged i dn the Plants Complaint.

FURTHER AFFIANT SAYETH NAUGHT, /

_ EMC AUTO TRANSPORT, LLC,

 

By: YW
Ae its Steer
SUBSCRIBED AND SWORN

_ TOTHIS... DAY OF

Le 4 2019.
Notary Public

Bill Porter, #6183435.
CHILTON YAMBERT PORTER LLP
2000 South Batavia Avenue; and Floor
Geneva, 160134.
630-262-4000

bporter@eyp-law.com

  

 

 

 

 

 

On Mon, Sep 16, 2019 at 9:17 AM Claudia Morales <cemp2100@gmail.com> wrote:

i
